Citation Nr: 0620143	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  95-37 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
secondary to a service-connected scar of the left lower leg 
as a residual of trauma.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied entitlement to 
service connection for entitlement to a psychiatric 
disability secondary to a left lower leg scar.  In October 
1998, the Board denied the claim as not well grounded.

Following an appeal to the United States Court of Appeals for 
Veterans Claims (Court), the Board's decision was vacated and 
remanded in December 2000, for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board remanded the 
case in August 2001 to permit the RO to undertake actions to 
comply with the VCAA.  Thereafter, the case was returned to 
the Board.  In August 2002, the Board denied entitlement to 
secondary service connection for a psychiatric disorder.  

The Board's August 2002 decision was vacated by the Court in 
September 2003. Pursuant to the Court's order of August 2002, 
the Board remanded the claim to the RO in April 2004.  
Following the completion of requested actions, the RO issued 
an supplemental statement of the case in August 2004.  This 
matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2005, at which time it was 
remanded to the RO for additional development including full 
notice as to the issue listed on the title page; and, the 
issuance of a supplementary statement of the case.  The case 
has now been returned to the Board for further review.


FINDING OF FACT

The veteran's current psychiatric disorder is not causally 
related to a service-connected disorder.

CONCLUSION OF LAW

The veteran's current psychiatric disorder is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310(a), 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's current arguments do not 
pertain to the merits of the claim presented for secondary 
service connection. Rather, his arguments at this juncture 
focus on alleged procedural deficiencies which are contended 
to preclude a review of the matter by the Board on its 
merits. Such arguments are founded on a purported failure of 
VA to provide adequate notice to the veteran of the evidence 
and information needed to substantiate his claim of 
entitlement to service connection for a psychiatric disorder, 
secondary to a left lower leg scar.  It is argued that the 
veteran has not been afforded sufficient notice detailing 
exactly what evidence must be submitted to present a 
successful claim for secondary service connection for a 
psychiatric disability. 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2004 and January 
2005 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in an April 2005 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
secondary to a left lower leg scar.  Hence, any questions 
regarding what rating or effective date would be assigned are 
moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error in 
the issuance of the notice was cured by providing notice and 
readjudicating the claim.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence and testimony.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant. 

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection may also be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice- connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, the evidence must establish that the veteran 
has such disability and that there is a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In this case, the service medical records reflect that the 
veteran injured his left lower leg in March 1971 when it was 
caught between a small boat and a pier. The veteran had 
contusions but x-rays revealed no fracture, there was no 
neurologic deficit and the pulses were good.  By the end of 
March 1971 the veteran's injury was healed and he was 
discharged to full duty.
 
In May 1972, a psychiatric evaluation was conducted after the 
veteran severely damaged two automobiles while intoxicated. 
The diagnosis was emotionally immature personality, with the 
veteran's destructive acts attributed to excessive alcohol 
intake.  A mental status examination reported no evidence of 
psychosis or organic brain syndrome. The examiner found "no 
evidence in the past history or the history of the event in 
question to indicate the presence of mental illness."

Associated with the claims folder are extensive private 
treatment records reflecting treatment for the veteran's 
various psychiatric complaints. The records are from a number 
of providers, to include: BlueGrass West Comprehensive Care 
Center; King's Daughter Memorial Hospital; and Rollman 
Psychiatric Institute. The records document treatment for the 
veteran's psychiatric conditions beginning in 1984.  The 
diagnoses vary in the records.  However, none of the records 
contain any reference that links the veteran's respective 
psychiatric conditions to his period of active service or to 
his service-connected left lower extremity disability.

The claims folder also contains VA treatment and examination 
records for the period beginning November 1983. The records 
primarily relate to conditions other than the veteran's 
psychiatric disabilities and symptoms. However, psychiatric 
disabilities are noted within the records.  VA records 
contain no information regarding a nexus between the 
veteran's psychiatric disabilities and his lower left leg 
scar. An examination conducted for the Kentucky Division for 
Disability Determinations conducted in August 1986 indicated 
that prior to a December 1984 psychiatric incident, the 
veteran "had no psychiatric history."

A VA examination conducted in November 1993 yielded a 
pertinent diagnosis of paranoia schizophrenia. The examiner 
did not relate such disability to military service, or the 
service-connected left lower extremity disability.

The veteran testified at a RO hearing in May 1995 that his 
psychiatric disorder was due to his left leg injury.

At an April 2002 VA examination, the examiner noted that he 
reviewed the entire claims file, private and VA medical 
treatment records, as well as the evidence submitted by the 
veteran's attorney.  He noted that the veteran enlisted in 
the Navy at age 17.  During service he became intoxicated and 
wrecked two cars.  He was psychiatrically evaluated and 
diagnosed with a personality disorder with immature 
personality traits.  There was no evidence of specific 
psychiatric treatment in service.  Post service medical 
records revealed evidence of alcohol and cannabis abuse since 
service.  The veteran denied significant alcohol or drug 
abuse since 1994.  

When asked how his service connected scar on the left lower 
leg was connected with his schizophrenic disorder, he stated 
that he did not know, except that the scar gave him some 
discomfort at times, and made him worry about his financial 
and emotional security.  Following a mental status 
examination the diagnoses were paranoid schizophrenia; 
history of alcohol and cannabis abuse; and a personality 
disorder, not otherwise specified.  The examiner noted that 
there was no evidence until eleven years after service of 
signs of schizophrenia.  He opined that:

It is highly unlikely that his 
superficial scar or alcohol abuse in the 
past were etiologically linked to his 
paranoid schizophrenia.

Also associated with the claims folder are Social Security 
Administration (SSA) records which show that the veteran has 
been considered unemployable by the SSA by reason of 
psychiatric disabilities since 1987. The records contain no 
reference to the veteran's service-connected left lower 
extremity disability and do not relate any psychiatric 
diagnosis to his active service. Finally, none of the medical 
evidence of record contains any reference that the veteran's 
service-connected left leg scar aggravates any psychiatric 
disability. 

Upon review of the record, the Board finds that service 
connection for a psychiatric disorder is not warranted. The 
medical evidence of record indicates that the veteran's 
psychiatric disorder was not diagnosed until 1984, 
approximately 11 years after service discharge. None of the 
competent or medical evidence provides a link between the 
veteran's current psychiatric disorder and his service-
connected left leg scar. Additionally, none of the medical 
evidence of record contains any reference that the veteran's 
service- connected left leg scar aggravates any psychiatric 
disorder.

The veteran, and his representative, has also submitted a 
number of statements, a lay affidavit furnished by his 
sister, as well as the appellant's personal testimony at a 
hearing at the RO in May 1995, in support of his claim that 
his psychiatric disability is the result of his service-
connected left lower extremity disability. These statements 
are not competent evidence to establish the etiology of his 
current psychiatric disorder. While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence. Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

In this case, the veteran has presented no competent evidence 
to support his contention for service connection for a 
psychiatric disability secondary to a left leg scar. None of 
the private, or VA medical evaluations support his claim. 
Moreover, the veteran testified at his May 1995 hearing that 
no physician had established a connection between his 
service-connected left leg disability and his respective 
psychiatric disorders. Accordingly, service connection is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for a psychiatric disorder, 
secondary to a left lower leg scar is denied.


____________________________________________
DEREK R. BROWN
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


